In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

*************************
MICHELLE SCHNEIDER,      *
                         *                               No. 14-185V
             Petitioner, *                               Special Master Christian J. Moran
                         *
v.                       *                               Filed: July 14, 2015
                         *
SECRETARY OF HEALTH      *                               Attorneys’ fees and costs; award
AND HUMAN SERVICES,      *                               in the amount to which respondent
                         *                               does not object.
             Respondent. *
*************************

Danielle A. Strait, Maglio, Christopher & Toale, PA, Washington, DC, for
Petitioner;
Claudia B. Gangi, United States Dep’t of Justice, Washington, DC, for
Respondent.

               UNPUBLISHED DECISION ON FEES AND COSTS1

       On July 14, 2015, petitioner filed a stipulation of fact concerning final
attorneys’ fees and costs in the above-captioned matter. Previously, petitioner
informally submitted a draft application for attorneys’ fees and costs to respondent
for review. Upon review of petitioner’s application, respondent raised objections
to certain items. Based on subsequent discussions, petitioner amended her
application to request $8,956.68, an amount to which respondent does not object.
The Court awards this amount.



       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this ruling on its website. Pursuant to Vaccine Rule 18(b), the
parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
       On March 5, 2014, Michelle Schneider filed a petition for compensation
alleging that the influenza (“flu”) vaccine, which she received on or about
September 27, 2012, caused her alleged lipomyonecrosis of the left deltoid area.
Petitioner received compensation based upon the parties’ stipulation. Decision,
issued Jan. 26, 2015. Because petitioner received compensation, she is entitled to
an award of attorneys’ fees and costs. 42 U.S.C. § 300aa-15(e).

      Petitioner seeks a total of $8,956.68 in attorneys’ fees and costs. In
compliance with General Order No. 9, petitioner states that she has incurred no
out-of-pocket litigation expenses while pursuing this claim. Respondent has no
objection to the amount requested for attorneys’ fees and costs.

        After reviewing the request, the Court awards the following:

        A lump sum of $8,956.68 in the form of a check made payable to
        petitioner and petitioner’s attorney, Danielle A. Strait, of the law
        firm Maglio, Christopher, & Toale, PA, for attorneys’ fees and
        other litigation costs available under 42 U.S.C. § 300aa-15(e).

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly.

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6360.

        IT IS SO ORDERED.

                                              s/Christian J. Moran
                                              Christian J. Moran
                                              Special Master




                                          2